DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 08/16/2021.
In the application claims 1, 2, 4-11, 15-21 are pending. Claims 3, 12-14 have been canceled.
To expedite the prosecution of this application, Examiner is not restricting claim(s) 1, 2, 4-11, and 15-21. Claim(s) 1, 2, 4-10, 20 are directed to an invention independent of the claim(s) 11, 15-19, 21 in this application, the inventions are a combination/subcombination usable together. Further amendments to claim(s)  1, 2, 4-11, 15-21 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121. Applicant is requested to claim one of the two embodiments in future correspondences. 
Applicant’s arguments with respect to claims 1, 9, and 11 were fully considered; however the arguments are not persuasive. 
With respect to claim 1, Applicant argues, “Meyer does not disclose an arrangement wherein a switch is configured to switch between two circuits so as to power the first light in the first state and power the second light in the second state. Meyer does not teach an embodiment of the invention which utilizes a switch. Furthermore, Meyer discloses an embodiment of the invention which describes ‘any combination of first indicator light 1024 and second indicator light 1025 [blinking or 
With respect to claim 9, Applicant argues, “neither Swafford, nor Meyer, nor Overhultz teaches an adjustable actuator for customizing the position at which the switch 312 on the pushing element 302 is activated.” Overhultz teaches that the switch is attached to a pusher. Overhultz teaches, “[t]he pusher assembly includes a pushing element 302 configured to push units of product 304 toward a front portion 306 of a predetermined number of product packages are still being urged by the pusher 925.” See ¶ 0153. Meyer anticipates “some embodiments the alert signal provides notification when the inventory of a retail product on the store's shelf falls below a predetermined number” See ¶ 0040. Therefore, the low product inventory is a user’s predetermined and desired number. In view of Overhultz, it would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Swafford-Meyer and situate the magnet 314 at a predetermined and desired inventory level position where the user wants the magnet 314 to act on the reed switch 312. 
With respect to claim 11, Applicant argues, “there is no description of the channel or recess of Swafford in view of Overhultz as a feature that prevents the switch from being acted upon along the other portion of travel of the pusher. Rather, the switch or receiver is simply not activated because it is not near the respective magnet or transmitter.” Examiner respectfully disagree. Claimed limitation is claiming, channel or recess that prevents the switch from being acted upon, Examiner is reasonably pointing to the Swafford track 716 to show the claimed channel or recess that prevent the reed switch to be acted upon by the magnet when there is/are product on the shelf. Overhultz teaches, wherein the base (308) includes a profile (314) that acts upon the switch along (the track of the pusher, Swafford’s element 716) that prevents the switch (312) from being acted upon along the other portion of travel of the pusher (302), Overhultz teaches, “[t]he RFID component 310 is activated by the closing of a magnetic reed switch 312 that is also attached to the back of the pushing element 302. The depiction of FIG. 3 shows the pushing element in a first position, where the RFID is in a dormant state based on the open circuit created by the reed switch.” See ¶ 0030. Overhultz teaches “[u]pon reaching the second position, the reed switch 406 and the magnet 407 are aligned, such that the reed switch 406 is closed. The closed reed switch 406 activates the RFID component 408 to transmit an out of stock signal 410 to an RFID reader.” See ¶ 0031.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/312,030 and 62/423,673, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, neither Application No. 62/312,030 nor 62/423,673 disclose a visual indicator comprising a light or switch that is actuated when the pusher is at a predetermined portion, or toggle switch for determining whether the merchandiser needs restocking in multiple states.  Accordingly, claims 1, 2, 4-11, and 15-21 are not entitled to the benefit of the prior application.  Claims 1, 2, 4-11, and 15-21 have thus been given the effective filing date of 12/29/2016.
If Applicant(s) disagrees with Examiner’s established benefit of the prior application, Applicant shall traverse in response to this Office action. An incomplete or unpersuasive response will result in 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph new matter rejections, and the Office action will be made Final. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites, “the switch configured to be actuated when product is within a predetermined portion of the base.” This limitation is objected under, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are “the switch is configured to be actuated by the spring biasing the pusher, and the spring is compressing the switch, the first light is powered and the second light is not powered.” 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-11, 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, and 15-16 of U.S. Patent No. US 10,588,427 B2 in view of Swafford and further in view of Meyer, Overhultz and Lee. It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the patented invention and have a toggle switch that toggles between two states, , in view of Swafford, Meyer, Overhultz, and Lee.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swafford (US 2018/0047243 A1), in view of Meyer (US 2014/0201042 A1) and further in view of Lai (US 20120032589 A1).
Consider claim 1, Swafford discloses a product display merchandiser comprising: a base (24) configured to be mounted to a shelf (7), bar, grid (Fig. 1 a), or wall (22), and supporting product for purchase, (Swafford teaches, “[t]he pusher assembly 15 further includes an integral divider wall 22 and a floor section 23 on one side of the divider wall 22 and a floor section 24 on the other side of the divider wall 22.” See ¶ 0041 and Fig. 1a.)

Swafford discloses a visual indicator activated by a switch, the switch configured to be actuated when product is within a predetermined portion of the base, (In another embodiment, Swafford teaches, the light annunciator 960 that may be See Figure 14; paragraph [0154]. Sensing devices may be placed on a surface below, above, or to the sides of the pusher.  When the pusher reaches a particular sensing, a processing device can determine the distance between the pusher and the front of the shelf, and can determine the number of products.  The system may determine a low product condition based on if any pusher location is empty of product packages or less than a predetermined number of product packages are still being urged by the pusher 925, i.e. when a threshold has been reached or surpassed to indicate the need for restocking of the merchandiser.  Conditions may be determined a microcomputer and communicated to the light annunciator 960. See Figure 11; Figure 12; paragraph [0140]-[0144]; paragraph [0153]-[0155]). 

With respect to, wherein the visual indicator comprises at least a first light and a second light; and wherein the switch is configured to activate the first light in a first state and to activate the second light in a second state Sensing devices may be placed on a surface below, above, or to the sides of the pusher. Swafford teaches, the sensing devices may be mechanical, electrical and eletromechanical, optical and magnetic, and can include spring loaded latches.  The sensing device may be a switch placed on the pusher track.  When the pusher reaches a particular switch, a processing device can determine the distance between the pusher and the front of the shelf, and can determine the number of products.  The system may determine a low product condition based on the number of products still being urged by the pusher.  Conditions may be determined a microcomputer and communicated to the light annunciator 960, See Figure 11; Figure 12; paragraph [0140]-[0144]; paragraph [0153]-[0154]). In an analogous art, Meyer discloses a first light (1007) having a first color and a second light (1009) having a second color, wherein the switch is configured to activate the first light in a first state and to activate the second light in a second state, (Meyer teaches, an electronic shelf label, i.e. at least one light, which may be a first, second, and third indicator light, where the indicator lights have different colors, “In some embodiments, the indicator lights 1007, 1008, and 1009 are green, amber, and red, respectively, which may indicate adequate, low, and out of stock inventory levels, respectively.” See Figure 10A; paragraph [0050]).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Swafford and to substitute Meyer’s multiple indicator lights of different colors in the inventory management system of Swafford, since this would have a simple substitution of one known element for another to obtain predictable results.  One of ordinary skill in the art could have substituted the light annunciator of Swafford for the indicators of Meyer and the results of the substitution would have been predictable.

With respect to, wherein the switch switches between two circuits so as to power the first light in the first state and power the second light in the second state, Meyer teaches, “[i]n some embodiments, the indicator lights 1007, 1008, and 1009 are green, amber, and red, respectively, which may indicate adequate, low, and out of stock inventory levels, respectively.” Figure 10A; paragraph [0050]. Swafford teaches, “When products are resting directly over the switches, the sensing devices are closed. As 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Swafford-Meyers and have a light with multi-color LEDs that are integrated on parallel circuits and the switch act between the two circuits as suggested by Lai ¶ 0027, in an effort to change the color of the light based on the state of the switch and provide the user accurate product inventory level. 

Consider claim 2, the product display merchandiser of claim 1, wherein activation of the first light indicates that a sufficient quantity of products is in the product display merchandiser, and activation of the second light indicates that the product display merchandiser needs restocking, (Meyer teaches, “[i]n some embodiments, the indicator lights 1007, 1008, and 1009 are green, amber, and red, respectively, which may indicate adequate, low, and out of stock inventory levels, respectively.” Figure 10A; paragraph [0050]).

Consider claim 4, the product display merchandiser of claim 1, further comprising a spring-biased pusher slidable with respect to the base in a longitudinal direction thereof and configured to push product toward a product stop, (Swafford teaches, the pusher 925 of pusher assembly 915 with a coil spring biasing mechanism, See Figure 14; paragraph [0148]); 
With respect to, wherein the switch is configured to be actuated by the spring biasing the pusher; and wherein when the spring is compressing the switch, the first light is powered and the second light is not powered, (Meyer teaches, the control of the electronic shelf label when the sensor detects there is stock, i.e. the switch is in a first state, electronic shelf label is not displaying the "EMPTY” message, to when the sensor detects there is no stock, i.e. the switch in second state, where the electronic shelf indicator displays the “EMPTY” message and has an indicator light which is energized to indicate a product is out of stock, See paragraph [0039]-[0041]; paragraph [0047]; paragraph [0050]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to substitute Meyer's indicator and indicator control in the inventory management system of Swafford, since Meyer discloses that this optimizes predicting when the product may go out of stock and identifying, paragraph [0008], and would help employees identify specifically which product is out of stock, paragraph [0005].

Consider claim 5, the product display merchandiser of claim 4, wherein when the switch is released, the second light is powered and the first light is not powered, In an analogous art, (Meyer discloses, the control of the electronic shelf label when the sensor detects there is stock, i.e. the switch is in a first state, electronic shelf label is not displaying the "EMPTY” message, to when the sensor detects there is no stock, i.e. the switch in second state, where the electronic shelf indicator displays the “EMPTY” message and has an indicator light which is energized to indicate a product is out of stock, See paragraph [0039]-[0041]; paragraph [0047]; paragraph [0050]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to substitute Meyer's indicator and indicator control in the inventory management system of Swafford, since Meyer discloses that this optimizes predicting when the product may go out of stock and identifying, paragraph [0008], and would help employees identify specifically which product is out of stock, paragraph [0005].

Consider claim 6, the product display merchandiser of claim 4, wherein the base is a tray having a track (716) in which at least a portion of the pusher travels, See Swafford Figs. 1a and 9. Shows a track (716) in which the in which a pusher assembly (15 or 725) travels. 

Consider claim 7, the product display merchandiser of claim 1, wherein the first and second lights are two separate light-emitting diodes, Meyers teaches, “the indicator lights 1007, 1008, and 1009 comprise LEDs. In some embodiments, the indicator lights 

Consider claim 8, the product display merchandiser of claim 1, wherein the first and second lights are part of a color-changing light-emitting diode, Meyer discloses wherein the at least one light comprises a first light having a first color and a second light having a second color (An electronic shelf label, i.e. at least one light, which may be a first, second, and third indicator light, where the indicator lights have different colors, See Figure 10A; paragraph [0050]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to substitute Meyer’s multiple indicator lights of different colors in the inventory management system of Swafford, since this would have a simple substitution of one known element for another to obtain predictable results.  One of ordinary skill in the art could have substituted the light annunciator of Swafford for the indicators of Meyer and the results of the substitution would have been predictable.

Consider claim 20, the product display merchandiser of claim 1, wherein the switch is integrated into a body configured to be held within a channel of the base, Overhultz teaches, “a magnetic reed switch 312 that is also attached to the back of the pushing element 302.” See ¶ 0030. Lai teaches, “[t]he slider 81 is electrically connected with the switch 85.” See ¶ 0026. Examiner takes Official notice that it is well known in the prior art for reed switches to be integrated with component of shelves. Per KSR, this would be substituting one known form of attachment with another. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swafford (US 2018/0047243 A1), in view of Meyer (US 2014/0201042 A1), in view of Lai (US 20120032589 A1), and further in view of Overhultz (US 2015/0026020 A1).
Consider claim 9, the product display merchandiser of claim 1, wherein a position of the switch (312) is adjustable relative to the base (308) so that the predetermined portion of the base (308) at which the visual indicator can be activated is customizable, in an analogous art, Overhultz teaches, “systems and methods are provided for a low stock product display alert system. A system includes a pushing element configured to push one or more products toward the front of a shelf as a united of the product is removed from the shelf.” See ¶ 0004. “FIG. 3 is a diagram of a low stock product display alert system in the form of a pusher assembly.” See ¶ 0008. “FIG. 4 is a diagram depicting a pusher assembly that contains no units of product.” See ¶ 0009, and Overhultz Fig. 3 and 4. Overhultz teaches, “[t]he pusher assembly includes a pushing element 302 configured to push units of product 304 toward a front portion 306 of a shelf along a track 308 as units of the product 304 are removed from the shelf. An RFID component 310 is attached to the back of the pushing element 302. The RFID component 310 is activated by the closing of a magnetic reed switch 312 that is also attached to the back of the pushing element 302.” See ¶ 0030.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Swafford-Meyer-Lai and coupled a switch on the pusher in an effort change the state of the switch based on the adjustable position of the . 

Claims 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swafford (US 2018/0047243 A1), in view of Meyer (US 2014/0201042 A1), in view of Overhultz (US 2015/0026020 A1), and further in view of Lee (US 2015/0053237 A1).
Consider claim 11, Most limitation of claim 11 have been addressed in the rejection of claims 1 and 4, a product display merchandiser comprising: a base configured to be mounted to a shelf, bar, grid, or wall; a spring-biased pusher slidable with respect to the base in a longitudinal direction thereof; a switch configured to be actuated when the pusher is within a predetermined portion of the base; and a visual indicator including at least one light activated by the switch; wherein the base is configured such that the switch is acted upon along a portion of travel of the pusher, but is not acted upon along another portion of travel of the pusher, See rejections of claims 1 and 4. 
With respect to, a switch coupled to the pusher, in an analogous art, Overhultz teaches, “systems and methods are provided for a low stock product display alert system. A system includes a pushing element configured to push one or more products toward the front of a shelf as a united of the product is removed from the shelf.” See ¶ 0004. Overhultz teaches, “FIG. 3 is a diagram of a low stock product display alert system in the form of a pusher assembly.” See ¶ 0008. Overhultz teaches, “FIG. 4 is a diagram depicting a pusher assembly that contains no units of product.” See ¶ 0009. Overhultz teaches, “[t]he pusher assembly includes a pushing element 302 configured 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Swafford-Meyer and coupled a switch on the pusher in an effort change the state of the switch based on the position of the pusher in the track as taught by Overhultz, thereby accurately determining when the shelf needs restocking. 

With respect to, wherein the base (308) includes a profile (314) that acts upon the switch along the portion of travel of the pusher (302) and a channel or recess (the track of the pusher, Swafford’s element 716) that prevents the switch (312) from being acted upon along the other portion of travel of the pusher (302), Overhultz teaches, “[t]he RFID component 310 is activated by the closing of a magnetic reed switch 312 that is also attached to the back of the pushing element 302. The depiction of FIG. 3 shows the pushing element in a first position, where the RFID is in a dormant state based on the open circuit created by the reed switch.” See ¶ 0030. Overhultz teaches “[u]pon reaching the second position, the reed switch 406 and the magnet 407 are aligned, such that the reed switch 406 is closed. The closed reed switch 406 activates the RFID component 408 to transmit an out of stock signal 410 to an RFID reader.” See ¶ 0031.


With respect to, wherein the switch is a tact switch, Swafford does not explicitly disclose wherein the switch is a tact switch. In an analogous art, Lee discloses wherein the switch is a tact switch (paragraph [0094]; the sensor which may be a tact switch).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Swafford-Meyer-Overhultz and substitute Lee’s tact switch in the sensing device of the inventory management system of Swafford, since Swafford discloses that the sensing device may be a mechanical sensing device, paragraph [0140], and Lee discloses that a tact switch is a mechanical sensor, paragraph [0094].

Consider claim 15, the product display merchandiser of claim 11, wherein the switch (312) slides with the pusher (302) relative to the base (308), See rejection of claim 11, and Overhultz Fig. 3 and 4.

Consider claim 16, the product display merchandiser of claim 11, wherein the base is a tray having a track in which at least a portion of the pusher travels, See Swafford Figs. 1a and 9. Shows a track (716) in which the in which a pusher assembly (15 or 725) travels.

Meyer discloses a first light (1007) having a first color and a second light (1009) having a second color, wherein the switch is configured to activate the first light in a first state and to activate the second light in a second state, (Meyer teaches, an electronic shelf label, i.e. at least one light, which may be a first, second, and third indicator light, where the indicator lights have different colors, “In some embodiments, the indicator lights 1007, 1008, and 1009 are green, amber, and red, respectively, which may indicate adequate, low, and out of stock inventory levels, respectively.” See Figure 10A; paragraph [0050]).

Consider claim 18, the product display merchandiser of claim 17, wherein activation of the first light indicates that a sufficient quantity of products is in the product display merchandiser, and activation of the second light indicates that the product display merchandiser needs restocking, Meyer discloses a first light (1007) having a first color and a second light (1009) having a second color, wherein the switch is configured to activate the first light in a first state and to activate the second light in a second state, (Meyer teaches, an electronic shelf label, i.e. at least one light, which may be a first, second, and third indicator light, where the indicator lights have different colors, “In some embodiments, the indicator lights 1007, 1008, and 1009 are green, amber, and red, respectively, which may indicate adequate, low, and out of stock inventory levels, respectively.” See Figure 10A; paragraph [0050]).

Consider claim 19, the product display merchandiser of claim 17, wherein the first and second lights are different colors, In an analogous art, Meyer discloses wherein the at least one light comprises a first light having a first color and a second light having a second color (Figure 10A; paragraph [0050]; An electronic shelf label, i.e. at least one light, which may be a first, second, and third indicator light, where the indicator lights have different colors).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to substitute Meyer’s multiple indicator lights of different colors in the inventory management system of Swafford, since this would have a simple substitution of one known element for another to obtain predictable results.  One of ordinary skill in the art could have substituted the light annunciator of Swafford for the indicators of Meyer and the results of the substitution would have been predictable.

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Swafford (US 2018/0047243 A1), in view of Meyer (US 2014/0201042 A1), in view of Lai (US 20120032589 A1), and further in view of Lee (US 2015/0053237 A1).
Consider claim 10, the product display merchandiser of claim 1, wherein the switch is a tact switch, Swafford does not explicitly disclose wherein the switch is a tact switch. In an analogous art, Lee discloses wherein the switch is a tact switch (paragraph [0094]; The sensor which may be a tact switch).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Swafford-Meyer and substitute Lee’s tact switch .

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Swafford (US 2018/0047243 A1), in view of Meyer (US 2014/0201042 A1), in view of Overhultz (US 2015/0026020 A1), in view of Lee (US 2015/0053237 A1), further in view of Lai (US 20120032589 A1).
Consider claim 21, the product display merchandiser of claim 11, wherein the at least one light is configured to emit multiple colors, Lai teaches, “the LEDs 12 includes a plurality of first LEDs 121 connected in series with each other and providing a first color temperature and a plurality of second LEDs 123 connected in series with each other and providing a second color temperature different from the first color temperature.” See ¶ 0015.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Swafford-Meyers-Overhultz-Lee and have a light with multi-color LEDs that are integrated on parallel circuits and the switch act between the two circuits as suggested by Lai ¶ 0027, in an effort to change the color of the light based on the state of the switch and provide the user accurate product inventory level. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683